     Case 2:11-cr-00296-WBS Document 1035 Filed 03/02/21 Page 1 of 1


1
2
3
4
5
6                             IN THE UNITED STATES DISTRICT COURT
7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
8    UNITED STATES OF AMERICA,                   )      Case №: 2:11-cr-00296-01 WBS
                                                 )
9                    Plaintiff,                  )                    ORDER
                                                 )               APPOINTING COUNSEL
10           vs.                                 )
                                                 )
11   MOCTEZUMA TOVAR,                            )
                                                 )
12                   Defendant.                  )
                                                 )
13
14          The above named Defendant has, under oath, sworn or affirmed as to his or her financial

15   inability to employ counsel or has otherwise satisfied this Court that she is financially unable to
16   obtain counsel and wishes counsel be appointed to represent his or her on Compassionate
17
     Release. Therefore, in the interests of justice and pursuant to the U.S. CONST., amend VI and 18
18
     U.S.C. § 3006A,
19
            IT IS HEREBY ORDERED that Benjamin Ramos is appointed to represent the above
20
21   defendant in this case effective nunc pro tunc to February 25, 2021, substituting the Federal

22   Defenders Office appointed per G.O. 595.
23          This appointment shall remain in effect until further order of this court.
24
     Dated: March 2, 2021
25
26
27
28

                                                      -1-
